At the outset, I would like to congratulate you, Mr. President, on your election to the presidency of the General Assembly and to wish you every success in that important role. The seventy-second session is also the first of Secretary-General António Guterres’s term, and he can count on Spain’s unwavering support in carrying out his work.
Spain wants to redouble its efforts to achieve a fairer, freer and more united world. That reaffirmation of our commitment makes particular sense in the wake of the ruthless terrorist attacks that struck the cities of Barcelona and Cambrils on 17 August. From this rostrum, I want to express the sincere gratitude of the Spanish people for the many heartfelt expressions of solidarity and affection that we have received from all over the world. Terrorism will be defeated with unity, perseverance and the full force of the law.
Spain is a free and open society. Our rights and freedoms are protected by the social and democratic rule of law enshrined in our Constitution. The Spanish Government cannot, and will not, cease to defend the rule of law and the values it inspires — freedom, equality, justice and political pluralism. Spain’s public authorities have the duty to ensure the rights and freedoms of all Spaniards. Any challenge to the principles of democracy represents a serious attack on our peaceful and free coexistence. Pitting any alleged legitimate claim against the rule of law of the Constitution will inevitably result in the violation of the fundamental rights of millions of citizens and is incompatible with democracy.
In the same conviction and determination with which we defend a constitutional and democratic Spain, we reaffirm the values, purposes and principles of the Charter of the United Nations. As His Majesty King Don Felipe VI indicated from this rostrum a year ago, the Charter
“was not simply a beacon that lit the dark times of the past, but ... also illuminates our present and our future.” (A/71/PV.10, p. 6)
Spain undertook its Security Council mandate during the 2015-2016 biennium with a sense of responsibility. We made significant contributions in the areas of non-proliferation, counter-terrorism and support for its victims, preventive diplomacy, the humanitarian agenda and increasing the transparency of the Council’s work. We will bring the same attitude to our service on the Human Rights Council for the 2018-2020 triennium, if on 16 October the members of the Assembly entrust us with that responsibility. The defence and promotion of human rights is a priority of Spain’s foreign policy.
Today’s world is highly interdependent. Extreme poverty, hunger, desertification, global warming and the preservation of forests and oceans are serious and urgent challenges that require concerted action. Spain affirms its full commitment to the 2030 Agenda for Sustainable Development, which inspires our policies. We are preparing for a voluntary review of our implementation of the 2030 Agenda in July 2018. It requires us to make tremendous collective efforts to ensure that no one is left behind. We must work to combat inequality, foster prosperity and provide job opportunities to young people on a planet that must remain habitable for generations to come. The future livability of large areas of the planet is inextricably linked to fulfilment of the Paris Climate Change Agreement, and we must act accordingly.
Large displacements of people have reached unprecedented levels in recent years. The two global compacts on refugees and migrants that we have committed to adopting in 2018 should confirm our desire to provide a concerted, equitable and humane response to the problem of refugees and contribute to managing migrant flows among their countries of origin, transit and destination. Both issues deserve to be treated individually.
Regrettably, the scourge of war and threats to peace persist in many parts of the world. We have been talking here about the conflict in Syria for seven years. We are heartened by the decrease in hostilities and by the victories against Da’esh, but we remain concerned about how specific interests are put ahead of a political solution that, with United Nations mediation, could lead to a genuine transition. The United Nations also has a central role in promoting a political agreement in Yemen that would end the most serious humanitarian crisis in the world today.
Turning to Iraq, the Government has successfully reclaimed Mosul and other territories from the horror of Da’esh. Spain would like to help the new Iraq by, inter alia, assisting with the training of its security forces. We support the reconstruction of the country and reconciliation among its citizens, and we reject political undertakings that detract from key efforts to consolidate a free, democratic and united Iraq.
In Lebanon, we welcome the recent renewal of the mandate of the United Nations Interim Force in Lebanon, an operation in which Spain’s armed forces play a substantive part.
We count on the rigorous implementation of the Joint Comprehensive Plan of Action with Iran, which will contribute to nuclear non-proliferation and peace in the region.
On the Israeli-Palestinian conflict, the parties must return to the spirit of Madrid and to the negotiating table. The status quo is not sustainable. We are concerned about the trends we see on the ground that are inconsistent with the two-State solution. Only two democratic States, living side by side within secure and recognized borders, will meet the legitimate expectations of Israelis and Palestinians.
Spain has always accorded priority to the Mediterranean, which we have sought to transform into an area of peace and prosperity. To that end, it is vital to encourage greater cooperation, such as that promoted by the Union for the Mediterranean.
Peace and prosperity in the Maghreb are of prime importance to Spain. My country welcomes the Secretary-General’s intention to resume talks between the parties to the Western Sahara dispute. We are confident that his new Personal Envoy will facilitate progress towards a just, lasting and mutually acceptable political solution that offers self-determination to the people of Western Sahara, in line with the purposes and principles of the Charter of the United Nations.
The new Special Representative of the Secretary- General in Libya has Spain’s full support in his efforts to find a political solution based on a united country and in accordance with the Libyan Political Agreement.
Spain pays special and preferential attention to the African continent. Africa needs peace, stability, economic growth and sound institutions. We firmly believe in its potential, which will be compounded when conflicts cease, peace has been consolidated and social cohesion deepens.
Côte d’Ivoire and Liberia are two recent success stories that should set the tone for the other conflicts that continue to affect the continent. We reiterate our belief that the solution to those conflicts will depend upon fully understanding them and working together to find solutions to achieve inclusive development.
We remain deeply concerned about the situation in Mali, the Central African Republic and South Sudan. I would like to pay tribute to the Blue Helmets who lost their lives in those countries and in other United Nations missions. Spain has established strong links with the countries of the Sahel. We want them to view Spain as a close and supportive country, on which they can depend upon to combat terrorism and humanitarian crises, such as the crisis affecting the Lake Chad basin region.
We are following with concern the situation in the Democratic Republic of the Congo. We call for respect for constitutional provisions, and dialogue in the quest for agreements on which coexistence is based.
Similarly, we call on the Burundian authorities to act responsibly and with respect for constitutional legality.
The international community has invested considerable resources in support of Afghanistan since 2001 and, in the past year, has reiterated its commitment to the country. Spain believes that it is essential to safeguard the promise of an Afghan society that is free of extremism and terrorism and respectful of human rights, including the rights of women and children.
The nuclear and ballistic proliferation programmes of the Democratic People’s Republic of Korea are one of the main threats to international peace. The resumption of tests is a blatant challenge to Security Council resolutions and seriously undermines the international nuclear non-proliferation regime, to which Spain is firmly committed. We reiterate our call to the authorities of the Democratic People’s Republic of Korea to abandon a path that leads inexorably to the country’s political and economic isolation and to genuinely opt for substantive negotiations for the complete, irreversible and verifiable denuclearization of the Korean peninsula.
Latin America and the Caribbean are undergoing profound changes to their institutions and are seeking new integration mechanisms. In that regard, we consider that the Pacific Alliance is a successful model of political and economic cooperation and that its dialogue with the Southern Common Market will lead to a promising future for the region.
Spain welcomes the peace agreement reached in Colombia. We would like to contribute actively to the consolidation of that peace. We participated in the United Nations Mission in Colombia to oversee the laying down of weapons. We welcome the progress made in that process, and we are open to taking part in the new United Nations Verification Mission, which, from 26 September, will be tasked with verifying the reintegration of the contingents of the Fuerzas Armadas Revolucionarias de Colombia. In addition, we also support the consolidation of the peace process with development actions taken at the bilateral, European and multilateral levels. We also welcome the prospects for the cessation of hostilities with the Ejército de Liberación Nacional, and we offer our assistance in that endeavour.
Spain also has fraternal ties to Venezuela. We therefore fervently hope that Venezuelans can once again live in democracy, peace and freedom. We urge the Government, within the framework of ongoing regional efforts, to engage in genuine dialogue with the opposition, respectful of the constitutional framework, the separation and integrity of powers and of human rights. That dialogue should lead to the release of all political prisoners, the holding of free and transparent elections and the end of the humanitarian crisis. That will restore a voice to the Venezuelan people. My country will spare no effort to make that possible.
Spain supports the difficult but necessary work of the International Commission against Impunity in Guatemala (CICIG) to strengthen the rule of law in the country. It encourages continued cooperation between the Guatemalan authorities and CICIG. We hope that the recent misunderstandings between the two entities can be overcome through dialogue and understanding. CICIG is an important instrument for supporting Guatemala in its quest for governance, the proper functioning of its institutions, prosperity, and the well- being of the Guatemalan people and their contribution to Central American integration.
The development and stabilization of Haiti are also a major objective for Spain. My country has participated in the United Nations Stabilization Mission in Haiti since its inception. We will continue to support the work of the United Nations in the new phase initiated by Security Council resolution 2350 (2017).
The rule of law at the international level cannot allow the principle of sovereignty and territorial integrity of States to be violated. The annexation of Crimea is a violation of the sovereignty and territorial integrity of Ukraine and is an outright breach of international law. It is regrettable that such an event occurred in twenty- first century Europe. We are also concerned about the ongoing conflict in eastern Ukraine, whose resolution requires compliance with the Minsk agreements. The Organization for Security and Cooperation in Europe Special Monitoring Mission to Ukraine deserves our full support.
The European Union is one of the most admirable legal and political structures to have emerged since the Second World War. It has brought about unprecedented peace and prosperity in Europe. The United Kingdom’s decision to leave the European Union saddens us, but we will work to conclude the negotiations on the new relations between the United Kingdom and the European Union with an agreement that preserves the close and fruitful links between them. In the context of Brexit, Spain has made a generous proposal to resolve the Gibraltar issue. It combines the unwavering claim of Spanish sovereignty over the colony with a statute that benefits the Rock’s inhabitants, so that they may continue to enjoy the advantages of European Union membership. We invite the United Kingdom to negotiate an agreement based on those premises, putting an end to an anachronism that is completely outlandish given the excellent relationship between our two countries. We must not allow more time to pass without fulfilling the United Nations mandate calling on us to negotiate the Gibraltar issue.
The Hispano-Roman philosopher Seneca wrote,
“It is not because things are difficult that we do not dare; it is because we do not dare that they are difficult.”
We have no choice but to dare to face, together and with determination, the problems that afflict us. With commitment, perseverance and humility we can make great progress. The road is long and does not allow for delays. Let us make the fulfilment of the San Francisco Charter’s aspirations for peace, sustainable development and human rights the imperative goal that guides our work during this session.